Case 1:19-cv-01693-PAE-KHP Document 33

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

wen - sine cern ernie ssraerseneneeen sete 4
STEPHEN DRESCH,

 

Plaintiff,
-against-

NEW YORK CITY POLICE DEPARTMENT,
JOHN DOE 1, 2, 3, 4, and CITY OF NEW YORK,
Defendants.
wnenee= x

 

 

Filed 05/05/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: _ |
DATE FILED: CA. 1Q02-0}

19 CIVIL 1693 (PAE\KHP) ~

 

 

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated May 5, 2020, the Report and Recommendation is

adopted and the City of New York's motion to dismiss for failure to prosecute is granted:

accordingly, the case is closed.

Dated: New York, New York
May 5, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

KS VIANAS

Deputy Clerk/
